Motion for leave to appeal to this court denied. Memorandum: Since the order is appealable as a matter of right (CPLR 5701, subd [a], par 2, cl [v]), the motion seeking leave to appeal is unnecessary. However, appeals from orders granting temporary alimony are not favored. In lieu thereof, counsel should proceed promptly to trial and upon application by either party to Special Term, a preference may be obtained (see Goldstein v Goldstein, 35 AD2d 777). Present—Marsh, P. J., Moule, Dillon and Witmer, JJ.